On Rehearing. (Filed January 3, 1914.)
Appellant has filed a petition for rehearing in which he complains that this court has placed too narrow an interpretation upon his complaint. The wording of the complaint is that the older railroad company “granted a private way over its roadbed and railway tracks.” The answer admits an existence of a “private way.” However, the railway company had no right to grant any easement in the land inconsistent with its own use of the right of way for railroad purposes. This for the reason that the railroad company is itself a public servant and its own interest in the land is largely in the nature of an easement. Having no right to grant the easement as interpreted by plaintiff, it certainly had no right to admit in its pleadings that the grant had been made. The court in its first opinion held that the allegations of the complaint should be construed in connection with this legal principle, and that plaintiff had therefore merely alleged a right to use the said crossing subject to all of the rights of the railway company to use the same for its own purposes. If the complaint is not given this interpretation, it is demurrable. The court adheres to the former holding that plaintiff’s pleadings (as above construed) do not allege an easement superior to the right of the railway company to make necessary alterations in the elevation of its tracks. The evidence shows conclusively that the railway company made only such changes in the grade as the interest of good railroading demanded, and that the crossing was left in as good a condition as the railway company could leave it, and is in good condition as a highway and usable *512as a crossing. Tbe present track of tbe railroad company at tbe point of tbe crossing is about 5 feet above tbe level of tbe prairie. Tbe ordinary public roads are graded often as bigb as this, and if plaintiff desires to grade bis road on bis own side, be can have nearly a level haul for all of tbe grain bauled from tbe farm. Tbe rebearing is denied.